In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-17-00197-CR
     ___________________________

  BRYAN KEITH GARRISON, Appellant

                      V.

          THE STATE OF TEXAS


  On Appeal from the 372nd District Court
         Tarrant County, Texas
        Trial Court No. 1484494R


Before Sudderth, C.J.; Gabriel and Pittman, JJ.
 Memorandum Opinion by Justice Pittman
                           MEMORANDUM OPINION

                                 I.     Introduction

      The first count in Appellant Bryan Keith Garrison’s seven-count indictment

was for continuous sexual abuse of a young child. 1 See Tex. Penal Code Ann. § 21.02.

That count listed eight different acts of sexual abuse involving J.C. and his younger

brother K.C. that were alleged to have occurred between December 22, 2013—

Garrison’s seventeenth birthday—and June 30, 2015. The jury convicted Garrison of

count one, and the trial court sentenced him to fifty years’ confinement. See id.

§ 21.02(b), (h). Garrison now raises three issues in this appeal. We affirm.

              II.    A Section 8.07(b) Instruction was not Required.

      In his first issue, Garrison argues that the trial court erred by omitting a Texas

Penal Code Section 8.07(b) instruction in the jury charge,2 which he contends allowed

the jury to convict him for acts that occurred before he turned seventeen years old

when the charge included a general limitations instruction that authorized the jury to

convict him for any offense committed prior to trial, including those prior to his


      The indictment also alleged four counts of aggravated sexual assault of a child
      1

and two counts of indecency with a child.
      2
         We must review all alleged jury-charge error, even if—as here—it is not
preserved because the trial court has an absolute sua sponte duty to prepare a jury
charge that accurately sets forth the law applicable to the specific offense charged.
Kirsch v. State, 357 S.W.3d 645, 649 (Tex. Crim. App. 2012); Delgado v. State, 235 S.W.3d
244, 249 (Tex. Crim. App. 2007). In reviewing a jury charge, if we determine that no
error occurred; our analysis ends. Kirsch, 357 S.W.3d at 649.


                                           2
seventeenth birthday. The State responds that the charge sufficiently instructed the

jury on the law applicable to the case and that a Section 8.07(b) instruction was not

required.

      Texas Penal Code Section 8.07(b) provides, in pertinent part, that a person may

not be prosecuted for or convicted of any offense committed before reaching age

seventeen. Id. § 8.07(b); see Taylor v. State, 332 S.W.3d 483, 487 (Tex. Crim. App. 2011)

(describing Penal Code Section 8.07(b) as “a prohibition of prosecutions and

convictions based upon offenses committed before the age of seventeen”). In Taylor,

the Texas Court of Criminal Appeals concluded that a jury charge is “erroneous if it

presents the jury with a much broader chronological perimeter than is permitted by

law.” 332 S.W.3d at 488.

      Like the instant case, much of the trial testimony in Taylor related to acts

committed before the defendant turned seventeen. Id. at 485. However, unlike the

instant case, the appellant in Taylor was convicted of aggravated sexual assault, not

continuous sexual abuse of a child. Id. Moreover, unlike Texas Penal Code Section

22.021, which governs aggravated sexual assault, Texas Penal Code Section

21.02 contains an element specifically requiring that the perpetrator of the offense be

seventeen years of age or older at the time of the commission of each of the acts of

sexual abuse.    Compare Tex. Penal Code Ann. § 21.02(b)(2), and Hines v. State,

551 S.W.3d 771, 781–82 (Tex. App.—Fort Worth 2017, no pet.) (“The offense of

continuous sexual abuse of a child has five elements: (1) a person (2) who is seventeen or

                                            3
older (3) commits a series of two or more acts of sexual abuse (4) during a period of

thirty or more days, and (5) each time the victim is younger than fourteen.” (emphasis

added)), with Tex. Penal Code Ann. § 22.021 (“Aggravated Sexual Assault”), and Taylor,
332 S.W.3d at 487–89 (concluding that the charge omitted an important portion of

the law applicable to the case because of the absence of the Section 8.07(b) instruction

combined with evidence of the appellant’s conduct as a juvenile and complicated by

the instruction that the State was not bound by the specific date alleged in the

indictment and that the appellant could be convicted upon proof beyond a reasonable

doubt that the offense was committed “at any time within the period of limitations”).3

      Evidence was presented at trial regarding Garrison’s birthdate—December 22,

1996—and his alleged acts with J.C. and K.C., which occurred between 2011, when

Garrison was fifteen years old, and 2015, when Garrison was nineteen years old.

Accordingly, if Garrison had been charged solely with aggravated sexual assault of a

child and indecency with a child, a Section 8.07(b) instruction, as the law applicable to

the case, would have been required. See Taylor, 332 S.W.3d at 489; cf. Gudino v. State,

No. 04-13-00836-CR, 2015 WL 672385, at *4 (Tex. App.—San Antonio Apr. 22,

2015, pet. ref’d) (mem. op., not designated for publication) (holding Section 8.07(b)


      3
        Because the appellant in Taylor had failed to preserve his Section 8.07(b)
complaint, the court conducted a review for egregious harm; it found that he did not
suffer egregious harm when the jury could have convicted him based on the evidence
even if a proper instruction had been given and his pre-age seventeen acts
disregarded. 332 S.W.3d at 489–93.


                                           4
was not the law applicable to the case when no evidence was presented to establish

appellant’s birth date or to show that he was under seventeen when the first alleged

incident occurred).

      But here, while Garrison was charged with several counts of aggravated sexual

assault of a child and indecency with a child, he was also charged—and ultimately

solely convicted—of continuous sexual abuse of a young child under Texas Penal

Code Section 21.02. The indictment4 and the jury charge5 both listed the “seventeen

or older” element in Section 21.02, and the charge required the jury to find the


      4
       The indictment alleged in count one that

              [Garrison] . . . on or about the 22nd day of December 2013, . . .
      through the 31st [sic] day of June 2015, intentionally or knowingly,
      during a period of time that is 30 days or more in duration, commit[ted]
      two or more acts of sexual abuse, to wit: [listing the six individual acts
      against J.C. and two individual acts against K.C.], and at the time of the
      commission of each of these acts of sexual abuse the defendant was 17 years of age or
      older and [J.C.] and [K.C.] were younger than 14 years of age. [Emphasis
      added.]
      5
       The abstract portion of the charge stated,

              Our law provides that a person commits the offense of
      continuous sexual abuse of a young child if the person intentionally or
      knowingly, during a period that is 30 days or more days in duration,
      commits two or more acts of sexual abuse, and at the time of the commission
      of each of the acts of sexual abuse, the actor is 17 years of age or older and the
      victim is a child younger than 14 years of age. [Emphasis added.]

       The application portion of the charge repeated the required “at the time of the
commission of each of these acts of sexual abuse the Defendant was 17 years of age
or older” element.


                                               5
offense’s elements beyond a reasonable doubt.             Because we presume, without

evidence otherwise, that the jury followed the trial court’s instructions, see Kirk v. State,

199 S.W.3d 467, 479 (Tex. App.—Fort Worth 2006, pet. ref’d), 6 and because a

separate Section 8.07(b) instruction under these circumstances, for this particular

offense, would have been redundant at best, and an impermissible comment on the

weight of the evidence at worst, see Tex. Code Crim. Proc. Ann. art. 38.05 (“[J]udge

shall not discuss [evidence].”), we conclude that as to the offense for which Garrison




       6
        Similar to Taylor, the jury here also had before it the trial court’s general
limitations instruction, which stated that the State was not required to prove the exact
date alleged in the indictment but could prove the offense to have been committed
“at any time prior to the presentment of the indictment and before the expiration of
the statute of limitations,” and which further stated that there was no limitations
period for continuous sexual abuse of a child, aggravated sexual assault of a child, and
indecency with a child. But while a Section 8.07(b) instruction would have been
necessary to mitigate any harm caused by this instruction to the individual aggravated-
sexual-assault-of-a-child and indecency counts, as noted above, the continuous-sexual-
abuse-of-a-child count contained its own “age-seventeen or older” element.

       Further, the charge also included a limiting instruction that allowed the jury to
consider “any crime, wrong or act other than those charged in the indictment” committed by
Garrison against J.C. and K.C.—i.e., any such act prior to Garrison’s seventeenth
birthday—only to understand the parties’ states of mind and previous or subsequent
relationship “and for those purposes only.” [Emphasis added.] A second limiting
instruction allowed the jurors to consider “any crime or act committed by [Garrison]
against” two other boys only if they believed that the crime or act occurred beyond a
reasonable doubt and only for any bearing that it had on Garrison’s intent, plan,
character, or any acts performed in conformity with that character.


                                             6
was actually convicted, the trial court committed no error.7 We overrule Garrison’s

first issue.

 III.       Garrison Failed to Preserve His Facial Unconstitutionality Complaints.

        In his second and third issues, Garrison complains that Texas Code of Criminal

Procedure Article 38.37 and Texas Penal Code Section 21.02 are facially

unconstitutional. The State responds that Garrison has forfeited both complaints

because he did not raise them until his motion for new trial, which he did not present

to the trial court. Cf. Tex. R. App. P. 21.6 (stating that the defendant must present the

motion for new trial to the trial court within 10 days of filing it unless the trial court

permits it to be presented and heard within 75 days from the date when the trial court

imposed or suspended sentence in open court); Thompson v. State, 243 S.W.3d 774,

776 (Tex. App.—Fort Worth 2007, pet. ref’d) (“Filing a motion for new trial alone is

not sufficient to show presentment.”).

        To preserve a complaint for our review, a party must have presented to the trial

court a timely request, objection, or motion stating the specific grounds, if not

apparent from the context, for the desired ruling. Tex. R. App. P. 33.1(a)(1); Thomas v.

State, 505 S.W.3d 916, 924 (Tex. Crim. App. 2016). Further, the party must obtain an

express or implicit adverse trial-court ruling or object to the trial court’s refusal to


        If Garrison had instead only been convicted of indecency, or of aggravated
        7

sexual assault of a child like the appellant in Taylor, our analysis here would have been
different.


                                            7
rule. Tex. R. App. P. 33.1(a)(2); Everitt v. State, 407 S.W.3d 259, 262–63 (Tex. Crim.

App. 2013); Martinez v. State, 17 S.W.3d 677, 686 (Tex. Crim. App. 2000). Because it is

a systemic requirement, this court should independently review error preservation,

and we have a duty to ensure that a claim is properly preserved in the trial court

before we address its merits. Darcy v. State, 488 S.W.3d 325, 327–28 (Tex. Crim. App.

2016); Wilson v. State, 311 S.W.3d 452, 473 (Tex. Crim. App. 2010).

      “[A] defendant may not raise for the first time on appeal a facial challenge to

the constitutionality of a statute.” Karenev v. State, 281 S.W.3d 428, 434 (Tex. Crim.

App. 2009).     During the Article 38.37 hearings, Garrison raised Texas Rule of

Evidence 403 objections, which the trial court overruled, but he did not challenge the

statute’s constitutionality. Further, he raised no objections to the constitutionality of

Section 21.02 during the trial.

      The trial court imposed Garrison’s sentence on June 22, 2017 and issued a

nunc pro tunc order eight days later with regard to the amount of time credited.

Garrison filed a motion for new trial on July 10, 2017, in which he complained that

the verdict was contrary to the law and the facts and that the evidence was insufficient

to sustain the jury’s finding of guilt. He filed a first amended motion for new trial on

August 8, 2017, raising, for the first time, his complaints about the constitutionality of

Article 38.37 and Section 21.02. There is no indication of presentment on this record.

See Tex. R. App. P. 21.6.



                                            8
      Under Texas Rule of Appellate Procedure 21.4, a defendant may file a motion

for new trial before—but no later than 30 days after—the date when the trial court

imposes the defendant’s sentence in open court and may file without leave of court

one or more amended motions for new trial within that same 30-day time period as

long as he does so before the trial court overrules any preceding motion for new trial.

Tex. R. App. P. 21.4. Garrison’s amended motion for new trial was filed outside of

the 30-day period. See id. Because Garrison has failed to preserve his complaints

about Article 38.37 and Section 21.02, 8 we overrule his second and third issues.

                                  IV.    Conclusion

      Having overruled Garrison’s three issues, we affirm the trial court’s judgment.




                                                      /s/ Mark T. Pittman
                                                      Mark T. Pittman
                                                      Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: January 31, 2019

      8
       Even if Garrison had preserved these complaints, this court has rejected both
arguments, most recently in Perez v. State, 526 S.W.3d 676, 686–87 (Tex. App.—Fort
Worth 2018, no pet.) (joining other courts in holding that Article 38.37 is
constitutional), and Harris v. State, No. 02-17-00278-CR, 2018 WL 3153605, at
*2 (Tex. App.—Fort Worth June 28, 2018, pet. ref’d) (mem. op., not designated for
publication) (recognizing that “this court and other courts have consistently rejected
arguments challenging Section 21.02’s constitutionality”).


                                           9